DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the papers filed on 11/23/2021. Amendments made to the claims and Applicant's remarks have been entered and considered.
Claims 1 and 4 have been amended. Claim 6 has been cancelled. Claims 11-14 are new.
In view of the amendment, the Objection to the Specification has been withdrawn.
In view of the amendment, the Objection to Claim 4 has been withdrawn.
Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered and are persuasive for the reasons below.
Re claim 1, Applicant argues (Page 8) that Matsunaga does not teach wherein the insulator does not sandwich the axial sides of the stator core. Furthermore Applicant argues (Page 10) that Honda does not teach that the upper, lower, and coupling resin parts are not part of the insulator, and furthermore that the insulator is therefore not molded integrally with the stator core. Finally Applicant argues (Page 11) that there is no reason nor motivation to have combined the prior art to have arrived at the claimed invention.
Matsunaga teaches that the insulator (5) sandwiches the axial sides of the stator core (12) from both axial sides ([0030]).
However, Honda does not teach the insulator structure as argued. Therefore, the argument is persuasive in view of the amendment.  
Re claim 2(11), Applicant argues (Page 8) that the thin-walled portion and the thick-walled portion as taught by Matsunaga do not cover a portion of the slot of the stator core.

Re claim 4(11), Applicant argues (Page 8) that the thick-walled portion of the insulator is a ridge that is located in a middle between adjacent teeth of the stator core.
Based on Applicant’s explanation and arguments, the Rejection of the claim is hereby withdrawn.
Allowable Subject Matter
Claims 1-5 and 7-14 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “A stator comprising: a stator core in which an annular back yoke is integrated with a plurality of teeth circumferentially arranged on the back yoke at intervals; and an insulator that sandwiches the stator core from axial sides of the stator core, the insulator being molded integrally with the stator core using resin molding such that the insulator covers an inner surface of a slot portion of the stator core, the insulator including annular end parts and a coupling portion, the annular end parts sandwiching the stator core from both axial sides, and the coupling portion being disposed axially extending along an outer periphery of the stator core to couple the annular end parts with each other.”
Claim 11: “A stator comprising: a stator core in which an annular back yoke is integrated with a plurality of teeth circumferentially arranged on the back yoke at intervals; and an insulator that sandwiches the stator core from axial sides of the stator core, the insulator being molded integrally with 
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-5 and 7-14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kai et al. (US 2017/0201135) teaches a core segment having an insulator including axial end portions, the end portions being coupled by an axial pin disposed within a hole disposed within a core back protrusion.
Hattori et al. (US 2016/0211733) teaches a coil insulator having a stator core with a plurality of teeth, an insulator having respective axial end portions disposed on ends of the core.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832